




 [gracelogoa01a01a01a01.jpg]
Fred Festa
Chairman and Chief Executive Officer






W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, MD 21044







November 13, 2013


Mr. Keith N. Cole
    


Dear Keith,


This letter agreement specifies the terms of your employment with W. R. Grace &
Co. (the “Company”), which were presented and approved by the Board of Directors
(the “Board”) of the Company and/or the Compensation Committee of the Board, as
applicable, on November 6, 2013. I am extremely pleased that you have agreed to
join the Company and believe that you will make a valuable contribution to the
Company’s future.


If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
also enclosed for your records.


Position and Responsibilities


Effective January 6, 2014 (or another date in January or February 2014, agreed
by you and me), you will commence employment with the Company, in the position
of “Vice President – Government Relations & EHS” of the Company (and of its
subsidiary, W. R. Grace & Co. - Conn.).


Upon commencement of your employment, your election by the Board, as a corporate
officer of the Company, will be effective, and you will be regarded as an
“executive officer” of the Company. (As all other Company employees, you will
actually be employed by W. R. Grace & Co. - Conn., a 100% owned subsidiary of
the Company, but will be elected an officer of both W. R. Grace & Co. and W. R.
Grace & Co. - Conn.)


As Vice President – Government Relations & EHS, you will be an employee of the
Company “at will” with no definite term of employment, and you will be subject
to the same requirements as other salaried employees of the Company, except as
provided under this letter agreement.


You will be head of, and responsible for, the Company’s world-wide
environmental, health and safety functions, and the Company’s relations with
governmental entities, as assigned by me. You will report directly to me, in my
capacity as Chairman and Chief Executive Officer, of the Company. Your office
will be located at the Company headquarters in Columbia, Maryland.


Upon your commencement of employment with the Company, the following will apply
to you:


--------------------------------------------------------------------------------

1 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------






Compensation


1.
Your initial annual base salary as Vice President – Government Relations & EHS
will be $350,000. Thereafter, your base salary will be subject to periodic
reviews on the same basis and at the same intervals as are applicable to other
officers of the Company.

    
Your salary will cease to accrue immediately upon your termination of employment
with the Company, regardless of the reason for such termination. (Note, however,
the provisions below under “Severance Pay Arrangement”.)


2.
You will participate in the Company's Annual Incentive Compensation Program (the
“AICP”) for 2014. For that calendar year, your targeted award under the Program
will be 70% of your base salary earnings during 2014, based on the applicable
financial performance of the Company and your personal achievement during that
year, subject to the terms of the following paragraphs. The cash payment you
actually receive under the Program for 2014 (your “2014 AICP Payment”) will be
paid to you in March 2015 at the same time other Program participants receive
their payments for 2014, subject to the paragraphs below.



It is anticipated that, under the Program, there will be two financial
performance targets that affect the calculation of the 2014 AICP payments for
all Program participants, including you. First, in order for any such payment to
be made to any participant, the Company must achieve a specific “earnings before
income tax” target for 2014 (the “EBIT Target”). Second, if the EBIT Target is
achieved, then the amount available to be distributed to participants as 2014
AICP payments will be determined by the degree that certain cash flow targets
for 2014 are achieved. (You will receive further information concerning these
targets in a separate letter.)


The amount of your 2014 AICP Payment will not be pro-rated to reflect the
portion of the 2014 calendar year during which you are employed by the Company.


The other terms governing your 2014 AICP Payment will be the same as the terms
governing the 2014 AICP payments to other Program participants. In accordance
with those terms (and notwithstanding any other provision of this letter
agreement), you will only receive a 2014 AICP Payment if you are employed by the
Company on the date in March 2015 when the 2014 AICP payments are made to
Program participants. You will not be entitled to that Payment if you terminate
your employment with the Company, or are terminated by the Company, prior to
that March 2015 payment date.




--------------------------------------------------------------------------------

2 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------






Please note that, with respect to future AICP awards, the Program design and
incentive targets are reviewed and adjusted from time to time, as appropriate,
based on Company goals and competitive practice. These and the other provisions
of the Program will apply to you in the same manner as applicable to other
Program participants. I anticipate, however, that your targeted award under
future AICP Programs will be no less than 70% of your annual base earnings
during the applicable calendar year, pending of course any redesign of the
Program in the future by the Board or its Compensation Committee.


3.
You will be eligible for a targeted award under the Company’s Long-Term
Incentive Plan (the “LTIP”) for the 2013-2015 performance period. Under that
LTIP, 50 percent of the total targeted award will be in the form of “performance
based units” (“PBUs”), which will be settled in cash (or stock, if appropriate),
in early 2016, based on the performance of the Company’s common stock and “EBIT”
during the 3-year 2013-2015 performance period ending December 31, 2015; and 50
percent will be in the form of a stock option grant.



Your targeted award value under the 2013-2015 LTIP will be $400,000; awarded as
PBU’s valued at $200,000; and a stock option grant valued at $200,000. (This
LTIP award will not be pro-rated to reflect the portion of the performance
period during which you are employed by the Company.)


In order to determine the value of each PBU awarded to you, the market price of
a share of Company common stock on the date you commence employment will be
utilized.


In order to determine the number of stock options awarded to you, the Company’s
standard “Black-Scholes” formula will be applied. The “strike price” of the
options awarded to you will be the market price of a share of Company common
stock on the date you commence employment, as specified in the applicable Stock
Incentive Plan.


Also, please note that the stock options awarded to you will vest in 3 equal
installments, each on the anniversary of the date you commence employment with
the Company.    


The terms governing your award under this LTIP will be the same as the terms
governing the awards to the other participants under the LTIP, including the
vesting schedule for the stock options (as described above) and the requirement
of active employment with the Company on the date that the PBUs are settled in
order to receive cash (or Company stock, if appropriate) related thereto.


You will receive further information regarding the terms of the 2013-2015 LTIP
in a separate memo.




You will, of course, also be considered for an appropriate LTIP award for the
2014-2016 performance period, at the same time that other potential participants
are considered for LTIP awards for that performance period.
 














--------------------------------------------------------------------------------

3 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




4.
Consistent with your election as an officer of the Company, the Board has
authorized the Company to enter into a written Executive Severance Agreement, or
a so-called “golden parachute”, with you. In general, the terms of that
agreement will provide for a severance payment of 3.00 times the sum of your
annual base salary plus your targeted annual incentive compensation award
(adjusted in accordance with the terms of that agreement), and certain other
benefits, in the event your employment terminates under certain conditions
following a change-in-control of the Company. The form and provisions of your
Executive Severance Agreement will be the same as applicable to other elected
officers of the Company. Please refer to the Executive Severance Agreement
itself for definition of “change in control”, “employment termination” and other
particulars of this arrangement.



A copy of your Executive Severance Agreement is enclosed.
    
Severance Pay Arrangement


If you are involuntarily terminated by the Company under circumstances in which
you would qualify for severance pay under the terms of the Grace Severance Pay
Plan for Salaried Employees (the “Grace Severance Plan”), then you will be
entitled to a severance payment of 1.5 times a dollar amount equal to your
annual base salary at the time your employment is terminated. This severance pay
arrangement shall be governed by the terms of the Grace Severance Plan, except
of course for the calculation of the amount of severance pay. Under that Plan,
the total severance payment would be made to you in installments, at the same
time and in the same manner as salary continuation payments, over a period of 18
months beginning as of the date you are terminated. However, at your option,
under the current terms of the Grace Severance Plan, the entire severance
payment may be paid to you in a single lump sum as soon as practical after your
termination, subject to the “409A Provisions” described below.


You will not, in any event, however, be entitled to the severance payment
described above if, at the time your employment terminates, your employment
terminates as the result of your death, or you are entitled to payments under
your Executive Severance Agreement described above, or to disability income
payments under the Grace “LTD Plan” and/or “ESP Plan” mentioned below. Also, if
you receive the severance payment described above in this letter, you will not
be entitled to any other severance pay from the Company.


409A Provisions. Notwithstanding any other provision of this letter agreement to
the contrary, if you become entitled to severance pay under this agreement, at a
time that the Company determines that you are a “specified employee”, within the
meaning of section 409A(a)(2)(B) of the Internal Revenue Code (the “Code”), you
will not be paid any of that pay prior to a date that is 6 months after your
“separation from service” (within the meaning of section 409A(2)(A)(i)) from the
Company or your date of death if sooner; provided, however, if your employment
is terminated involuntarily and you become entitled to such severance pay, then
you may receive, prior to that date, an amount of severance pay under this
agreement (when added to the severance benefits you receive under any other plan
or program of the Company, which is deemed to be a “nonqualified deferred
compensation plan” (as defined by section 409A(d)(1) of the Code), that does not
exceed an amount that is 2-times the compensation limit under Code section
401(a)(17) at the time of your termination, or 2-times your annual compensation
at that time, if lesser. It is quite likely that you would be a “specified
employee” if and when you become entitled to severance pay hereunder. Keith,
please note that the provisions under this paragraph do not grant you any
additional benefits, but instead these provisions are solely intended to help
assure that your severance benefits described above will be paid in a manner
that does not violate the provisions of Code
section 409A.




--------------------------------------------------------------------------------

4 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




Finally, please note that all payments and benefits under this letter agreement
(as well as under the other agreements, programs, policies and plans of the
Company) are intended to be exempt from Code section 409A or, with respect to
any such payments and benefits that are not so exempt, to be in compliance with
that Code section; and the provisions of this letter agreement (and those other
agreements, programs, policies and plans) shall be interpreted and administered
in that manner.


Executive Physical


You will also be eligible for an annual “executive physical” performed at Johns
Hopkins Hospital in Baltimore, at Company expense. The terms of the physical
will be the same as applicable to other elected officers of the Company based in
Maryland.


Other Benefit Programs


As an officer of the Company, you will also be eligible to participate in the
following benefit plans and programs (subject to the continuation and the actual
provisions of the plans and programs, as amended from time to time):


•
The W. R. Grace & Co. Retirement Plan for Salaried Employees (“Grace Salaried
Retirement Plan”)

•The W. R. Grace & Co. Supplemental Executive Retirement Plan
•The W. R. Grace & Co. Salaried Employee Savings & Investment Plan
•The W. R. Grace & Co. Savings & Investment Plan Replacement Payment Program
•The W. R. Grace & Co. Long-Term Disability Income Plan (“LTD Plan”)
•Executive Salary Protection Plan (“ESP Plan”)
•The W. R. Grace & Co. Voluntary Group Accident Insurance Plan
•The W. R. Grace & Co. Business Travel Accident Insurance Plan
•The W. R. Grace & Co. Group Term Life Insurance Program
•Personal Excess Liability Insurance (with a current limit of $6 million)
•The W. R. Grace & Co. Group Medical Plan
•The W. R. Grace & Co. Dental Plan
•Retiree Medical Coverage


In addition, during your employment with the Company, you shall also be entitled
to participate in all other employee/executive perquisites, pension and welfare
benefit plans and programs made available to the Company's executives or to its
employees generally, as such plans or programs may be in effect, and amended,
from time to time.




























--------------------------------------------------------------------------------

5 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------








Vacation


As an officer of the Company, you will be entitled to four weeks paid vacation
per full calendar year.


Indemnification


The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur, directly or
indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company's performance of (or
failure to perform) any commitment made to you under this agreement. The Company
shall obtain such policy or policies of insurance as it reasonably may deem
appropriate to effect this indemnification.


Confidentiality and Non-Compete Agreements


As a condition of employment, you will be required to sign the Company’s
standard employment agreement (the “Standard Agreement”, a copy of which is
enclosed), which includes agreements regarding the confidentiality of Company
information and non-competition, and similar provisions. To the extent that the
terms of the Standard Agreement differ from the terms of this letter agreement,
the terms of this letter agreement (and not the Standard Agreement) shall
control your employment relationship with the Company. In addition, the
provisions of item 5 of the Standard Agreement are not applicable to the terms
of this letter agreement, in that the Standard Agreement does not supersede any
terms of this agreement.


Miscellaneous


You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof. Except as expressly otherwise provided herein, this
agreement shall not adversely affect your rights to participate in, or receive
any benefit under, any incentive, severance or other benefit plan or program in
which you may from time to time participate.


If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto. Any provision
of this agreement that is held invalid or unenforceable, in whole or in part,
shall not affect the validity and enforceability of the other provisions of this
agreement, which shall remain in full force and effect.


















--------------------------------------------------------------------------------

6 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------






    
This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
letter, executed by you and the Company.


If you have any specific questions regarding the compensation programs and
benefits noted above, please call Pamela Wagoner.


Keith, again, I am very excited about your decision to join Grace and look
forward to a productive and rewarding relationship.


Sincerely,


/s/ Fred E. Festa


Fred E. Festa
Chairman & Chief Executive Officer
W. R. Grace & Co.


Enclosures


cc: Pamela K. Wagoner, CHRO




AGREED AND ACCEPTED:


/s/ Keith Cole
Keith Cole


Date: November 14, 2013
        




--------------------------------------------------------------------------------

7 www.grace.com        Enriching Lives, Everywhere.® 